DETAILED ACTION
Claims 1-8 and 16-18 are allowed.

Ex Parte Quayle
This application is in condition for allowance except for the presence of claims 9-15 directed to an invention non-elected with traverse in the reply filed on 11/4/2020.  Applicant is given TWO (2) MONTHS from the date of this letter to cancel claims 9-15 or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel claims 9-15 by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Conclusion
Prosecution on the merits is closed except for consideration of the above matters in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).  
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.







/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658